         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 1 of 26



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS




BOSTON EAST BRUNSWICK
HOLDINGS LLC,
TROCA TYNGSBORO HOTEL LLC,
TROCA HOTELS MANAGEMENT LLC,
and TROCA HOLDINGS LLC                                   Civil Action No.: 20CV11696

                     Plaintiffs,
                                                         JURY TRIAL DEMANDED
v.

SACO AND BIDDEFORD SAVINGS
INSTITUTION, TRANZON, LLC, and
AUCTION PROPERTIES LTD.

                     Defendants.




                    COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiffs, Boston East Brunswick Holdings LLC (“Boston East” or “Borrower”), Troca

Hotels Management LLC (“Troca Management”), Troca Tyngsboro Hotel LLC (“Troca

Tyngsboro”) and Troca Holdings LLC (“Troca Holdings”) file this action because Defendant Saco

and Biddeford Savings Institution (“Saco”) has scheduled a foreclosure sale for September 17,

2020 (the “Foreclosure”) advertised, promoted and managed by Defendants Tranzon LLC

(“Tranzon USA”) and Auction Properties Ltd. d/b/a Tranzon Auction Properties (“Tranzon

Maine”)(Tranzon USA and Tranzon Maine are collectively hereinafter referred to as

“Tranzon”)(Saco and Tranzon are collectively hereinafter referred to as “Defendants”) whereby

Defendants plan to unlawfully auction Plaintiffs’ assets (Troca Management, Troca Tyngsboro




                                             1
          Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 2 of 26



and Troca Holdings hereinafter referred to as the “Troca Companies” and with Boston East, as the

“Plaintiffs”).

                                  JURISDICTION AND VENUE

         1.      This Court has jurisdiction over these claims, including: (A) original jurisdiction

 and federal question jurisdiction pursuant to 28 U.S.C. § 1331 because this action arises under

 the laws or treaties of the United States; (B) original jurisdiction pursuant to Section 39 of the

 Lanham Act, 15 U.S.C. § 1121; (C) original jurisdiction pursuant to 28 U.S.C. § 1338(a) and (b)

 because this action arises under any Act of Congress relating to trademarks and asserts claims of

 unfair competition; (D) original jurisdiction and diversity jurisdiction pursuant to 28 U.S.C. §

 1332 because the amount in controversy exceeds $75,000 and there is diversity of citizenship

 between the parties; and (E) supplemental jurisdiction the principles of supplemental jurisdiction

 over related state law claims under 28 U.S.C. § 1367.

         2.      Defendants are subject to the personal jurisdiction in this Court pursuant to the

 Massachusetts long-arm statute, M.G.L. c. 223A, and the Due Process Clause of the Fourteenth

 Amendment by virtue of their systematic and continuous contact in this judicial district, conduct

 of business in Massachusetts, and causing tortious injury by acts or omissions to Massachusetts

 citizens and within Massachusetts.

         3.      Defendant Saco also availed itself of the legal system of the Commonwealth of

 Massachusetts by filing multiple UCC Financing Statements in Massachusetts and with the

 Secretary of the Commonwealth in connection with a transaction involved in this action.

         4.      Defendant Tranzon does regular business in the Commonwealth of Massachusetts

 and advertises regularly that it “concentrates its auction services in the States of Maine,




                                                  2
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 3 of 26



Massachusetts…” and “maintains offices in Portland, ME; Westport, CT; Greater Boston, MA”

amongst others.

       5.     Venue is proper in this district under 28 U.S. § 1391 because a substantial part of

the goodwill and intellectual property that is the subject of the action is situated in this district,

both parties do business in this judicial district, Defendants’ advertising activities using the

Infringing Marks have given rise to Plaintiffs’ claims and Defendants are subject to personal

jurisdiction in this district with respect to this action and there is no other district in which the

action may otherwise be brought.


                                            PARTIES


       6.     Boston East Brunswick Holdings LLC is a Massachusetts limited liability company

with a principal place of business at 733 Turnpike Street in North Andover, MA. Boston East is

the current owner of a land and building situated at 10 Water Street, Brunswick, ME (the

“Property”) and a borrower under a loan and mortgage from Saco.

       7.     Troca Tyngsboro Hotel LLC is a Massachusetts company with a principal place of

business at 733 Turnpike Street in North Andover, MA. Tyngsboro is an operating partner of

Boston East for the operation and maintenance of hospitality assets.

       8.     Troca Hotels Management LLC is a Massachusetts limited liability company with

a principal place of business at 733 Turnpike Street in in North Andover, MA. Troca Management

is the management company that operated and managed the Hotel.

       9.     Troca Holdings LLC is a Massachusetts company with a principal place of business

at 733 Turnpike Street in North Andover, MA. Troca Holdings is the owner of “The Daniel”,




                                                 3
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 4 of 26



“The Daniel Hotel” and “Coast Bar + Bistro” trademarks, used to develop, brand and market the

Hotel and Restaurant since its conversion from the Captain Daniel Stone Inn in 2014.

       10.    Saco and Biddeford Savings Institution Saco is a federally chartered bank with its

principal place of business at 50 Industrial Park Road Saco, Maine. Saco is the mortgage lender

to Boston East.

       11.    Tranzon LLC is a Virginia limited liability company with its principal place of

business at 2100 Club Drive, Suite 100, Gadsden, AL 35901.

       12.    Auction Properties Ltd. is a Maine corporation with its principal place of business

93 Exchange Street, Portland, ME 04101.


                                   STATEMENT OF FACTS

                        History of the Inn and Acquisition Background


       13.    On November 8, 2011, Saco acquired the Captain Daniel Stone Inn (the “Inn”) from

its owner, Tourism Properties LLC, which had borrowed funds from Saco to acquire the Inn in

June 2009. Saco immediately placed the Inn for sale with New England Hotel Realty, a prominent

real estate brokerage firm.

       14.    Saco hired Lafayette Hotels (“Lafayette”), a Maine based company, to operate and

manage the Inn on its behalf, but despite Lafayette’s efforts, the Inn did not provide Saco with

positive cash flow, resulting in losses.

       15.    In May 2013, after owning the Inn for nearly two years without financial gain or

return, Saco received a full price offer from Boston East to purchase the Inn.

       16.    Over four months, from the beginning of June through the end of September 2013,

Saco and Boston East completed the financial transaction for Boston East’s acquisition of the Inn




                                                4
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 5 of 26



from Saco. During that time, with the understanding that Saco would be the lender to Boston East

in its further development of the Inn, Boston East relied in good faith on Saco’s cooperation in

conducting diligence on the Inn, including diligence on the condition and health of critical

infrastructure at the Inn, including the Inn’s heating and cooling (“HVAC”) and sprinkler systems.

       17.    Unbeknownst to Boston East, Saco was aware of significant problems in the Inn’s

HVAC and sprinkler systems that it actively hid from Boston East. On days when Boston East

personnel were at the Inn to conduct diligence, Saco instructed James Little, the Inn’s full-time

engineer at the time, to be absent from the Inn, so as to avoid revealing the real condition and

extensive problems with the Inn’s HVAC and sprinkler systems. Saco also removed from the Inn

all records that would, if discovered, lead a reasonable buyer to discount the Inn’s valuation to

account for its failing HVAC and sprinkler systems.

       18.    On September 30, 2013 Boston East accepted a loan from Saco (the “Loan”) to

acquire the Inn. Boston East signed several Saco drafted lending documents, including an

Adjustable Rate Commercial Promissory Note, a Mortgage Deed, Security Agreement &

Financing Statement and a Commercial Security Agreement (collectively the “Loan Documents”)

which are attached hereto as Exhibit A. The Loan Documents gave Saco a secured interest in the

assets of Boston East but did not provide Saco any interest in the assets of the Troca Companies.


              The Development of The Daniel and the Troca Daniel Trademarks


       19.    From October 2013 through July 2020, Boston East and the Troca Companies

invested over $2.8 million at the Property on renovations, upgrades, improvements, and repairs

to convert the Inn into a lifestyle luxury hotel (the “Hotel”), which the Troca Companies operated




                                               5
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 6 of 26



for Boston East as “The Daniel Hotel” and “Coast Bar + Bistro” under a license agreement from

Troca Holdings.

       20.      Troca Holdings developed and exclusively owns rights in certain trademarks,

including, without limitation, the marks The Daniel, The Daniel Hotel, and Coast Bar + Bistro

and logos (individually or collectively the “Troca Daniel Trademarks”), including the following

design marks:




       21.      The transformation from a quiet inn which only “served limited service menu from

Sunday through Wednesday” to the Hotel, a full service luxury property with active restaurant

and bar, banqueting, and entertainment which Defendant Tranzon describes as “one of Mid-Coast

Maine’s premier boutique hospitality properties” required sustained brand investment, thoughtful

development and aggressive marketing by the Troca Companies to create and promote the Troca

Daniel Trademarks as trademarks representing high quality entertainment and hospitality in a

friendly and stylish environment.



                                                6
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 7 of 26



       22.    For the first time since the construction of the Property in 1819, the Troca

Companies and Troca Holdings advertised the Property in interstate and international commerce

utilizing media placements outside the local geography in which the Property is located,

aggressive social media advertising and web and electronic distribution.

       23.    The Troca Companies interstate and international advertising of the Property

prominently featured its affiliation with the Troca Daniel Trademarks.

       24.    The Troca Daniel Trademarks have received significant unsolicited coverage in

various media, including being first named to the “Top 10 in Maine” by the U.S. News and World

Report magazine in 2015.

       25.    The Troca Daniel Trademarks marks have been used for the purpose of identifying

the goods and services of the Troca Companies and distinguishing them from goods and services

of others.

       26.    Copies of certain representative samples of promotional materials, website pages,

menus and coverage resulting from marketing efforts and showing use of certain Troca Daniel

Trademarks in connection with goods and services are attached together hereto as Exhibit B.

       27.    As a result of the widespread, long, continuous, and exclusive use of the Troca

Daniel Trademarks, the purchasing public has come to know and recognize the Troca Daniel

Trademarks as identifying the goods and services of the Troca Companies at the Hotel.

       28.    As a result of the widespread, long, continuous, and exclusive use of the Troca

Daniel Trademarks, Troca Holdings owns valid and subsisting rights to the Troca Daniel

Trademarks.

       29.    Troca Daniel Trademarks are distinctive both to the consuming public and the

Troca Companies’ trade.




                                               7
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 8 of 26



       30.      The Troca Companies and Troca Holdings have expended substantial time, money,

and resources marketing, advertising, and promoting the goods and services provided under the

Troca Daniel Trademarks.

       31.      As a result of the care, skill, and integrity exercised by the Troca Companies in the

conduct of business, as a result of the high quality of goods and services rendered by or on behalf

of the Troca Companies, under the Troca Daniel Trademarks, as a result of extensive advertising

and sales and public acceptance thereof, and as a result of the dependable quality of goods sold

and services rendered by the Troca Companies at the Hotel to its customers, the Troca Daniel

Trademarks have acquired an excellent reputation within the trade and public who recognize the

Troca Daniel Trademarks to identify the high-quality goods and services of the Troca Companies

at the Hotel.

       32.      The Troca Daniel Trademarks have come to signify the high quality of the goods

and services designated by the Troca Daniel Trademarks, and have acquired incalculable

distinction, reputation, and goodwill belonging exclusively to the Troca Companies as a result of

expenditures and efforts of Troca Holdings and the Troca Companies.

       33.      As a result of their distinctiveness and widespread use and promotion, the Troca

Daniel Trademarks are famous trademarks within the meaning of Section 43(c) of the Lanham

Act, 15 U.S.C. § 1125(c) and other applicable law.


                           The 2019 HVAC System Failure and Flood


       34.      Since 2009 when it initially financed an acquisition of the Property and from 2011

to 2013, when it owned the Property directly, Saco has been aware of the serious HVAC and

sprinkler issues present at the Property.




                                                  8
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 9 of 26



       35.     In two separate incidents in July and August 2019, the Property’s HVAC system

failed causing burst pipes and floods which caused significant damage to the Hotel during the

peak summer occupancy period.

       36.     The HVAC breakdown forced Boston East to spend significant amounts of money

for emergency repairs at the Hotel.

       37.     The HVAC breakdown caused Boston East and the Troca Companies to suffer

business interruption during a critical and peak revenue period.

       38.     As a result of the failure of the HVAC system, resulting flood, and lack of prompt

insurance response and coverage, Boston East was not able to make payments to its vendors and

upon its loans.

       39.     Saco’s failure to disclose and active efforts to conceal the HVAC and sprinkler

issues at the Property from Boston East are the proximate causes of Boston East’s financial

distress in the summer and fall of 2019.


             Selling the Hotel and the Bank’s Proposed Alternatives to Foreclosure


       40.     As a result of the HVAC and sprinkler system problems at the Property, Boston

East suffered serious financial harm and diminished financial condition.

       41.     Boston East’s financial condition ultimately resulted in its January 2020 filing for

protection under Chapter 11 of the United States Bankruptcy Code.

       42.     After an assented to dismissal of its Chapter 11 case, Boston East was approached

by Saco with an offer to avoid foreclosure of the Property in early February 2020.

       43.        Under the terms proposed by Saco and its SVP/Director of Legal & Governmental

Affairs, Bill Kany, Saco was “willing to hold off on [its] foreclosure” if Boston East dropped its




                                                9
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 10 of 26



plans to refile for Chapter 11 protection but, instead, marketed the Property for sale and, while

doing so, (a) maintained insurance for the Property, (b) provided its 2018 and 2019 tax returns

and financials, (c) allowed Saco to “inspect the facility now and on a recurring basis including

permitting [Saco] to have the property appraised, (d) allowed Saco “to speak regularly with

[Boston East’s] real estate agent to get updates on sales prospects; and (e) provided Saco with

information regarding elevator repairs to the Property.

       44.    To convince Boston East to drop its plans to again seek protection under the United

States Bankruptcy Code, Saco advised Boston East in February 2020 that it was “in the best

interest of both of us to reach some sort of agreement that will give Boston East some time to

effectuate a sale.”

       45.    When making its offer to “hold off” foreclosure and provide Boston East time to

“effectuate a sale” of the Property, Saco was aware that Saco itself had taken twenty-three months

to sell the Property when it owned it.

       46.    When making its offer to “hold off” foreclosure and provide Boston East time to

“effectuate a sale” of the Property, Saco was aware that the United States and State of Maine were

entering a viral pandemic, which would impact travel, lodging, and real estate sales, elongating

the sales cycles beyond the time period Saco had taken to sell the Property in 2011.

       47.    When making its offer to “hold off” foreclosure and provide Boston East time to

“effectuate a sale” of the Property, Saco was aware that the Troca Companies would expend

significant time, effort and money to maintain, market, and ultimately sell the Hotel during a

pandemic.

       48.    Boston East and Saco agreed to avoid foreclosure and another Chapter 11 filing and

Boston East complied with Saco’s conditions for doing so.




                                               10
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 11 of 26



       49.    Boston East advised Saco that the Troca Companies would maintain the Hotel in

good condition, provide funding to employ staff and further deploy resources to ensure the Hotel

would be attractive to prospective hotel buyers.

       50.    At all times during its dealings with Boston East and the Troca Companies, Saco

was aware that its own sales effort to sell the Property took twenty-three months under normal

market conditions.

       51.    In April 2020, Saco, which was aware of the two year sales cycle for the Property

under normal market conditions, advised Boston East that it “realize[d] that the pandemic has

inevitably stunted any interest from buyers at this time” but encouraged Boston East to continue

to maintain the Property and advise Saco of Boston East’s intentions to continue marketing the

Property.

       52.    Boston East agreed to maintain the Property and continue and mount active efforts

to sell the Hotel by extending its listing with the real estate agent it had been working with, who

was in regular and systematic contact with Saco.

       53.    From mid-April 2020 to mid-July 2020, the Troca Companies invested significant

labor and capital resources in the upkeep, maintenance and repair of the Hotel despite the fact the

Hotel was closed for revenue generating activities.

       54.    In mid-April 2020, Saco acknowledged Boston East’s efforts and advised Boston

East that “based on the present world situation we are going to be patient.”

       55.    At all times during its marketing of the Hotel for sale, Boston East advised Saco

that it was being assisted by the Troca Companies in marketing and maintaining the Property and

that the Troca Companies had temporarily moved additional furniture and brand property to the

Hotel in order to further enhance the sales appeal of the Hotel.




                                               11
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 12 of 26



       56.    On July 13, 2020, Saco acknowledged the Property had been well maintained, noted

the sales activity that had been generated by the efforts to sell the Hotel and suggested that Boston

East “consider a price drop to signal prospective purchasers that there is some latitude related to

the sales price.” Boston East responded almost immediately, and on July 16, 2020, reduced the

offering price of the Hotel.

       57.    The price reduction suggested by Saco was a pretense by Saco to gauge market

tolerance for an auction of the Property.

       58.    On July 27, 2020, less than two weeks after commending Boston East on sales

efforts and actively counseling Boston East to act in a certain way, Saco violated the promises it

made when inducing Boston East to act and advised Boston East that while it “did try to remain

patient” it could not honor that commitment.

       59.    On August 18, 2020, Saco advised Boston East that it had changed the locks to the

Property and offered the principal representative of the Troca Companies and seven-year Boston

East employee, who was still actively employed full-time by Boston East, a position with Saco.

       60.    At all times from February 2020 to July 2020 during the discussions between

Boston East, the Troca Companies and Saco, Boston East relied upon its dealing with Saco and

its material representations.

       61.    Saco offered Boston East an opportunity to sell the Hotel in exchange for a

commitment to insure the Hotel and market it for sale. Boston East accepted Saco’s offer, and

invested time and capital resources to update, repair and market the Hotel, making it more

attractive and preparing it for an owner’s sale.




                                                   12
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 13 of 26



        62.    Saco violated its duty to act in good faith and its contractual obligations by using

the information obtained from Boston East to thereafter undercut and undermine Boston East’s

efforts to sell the Hotel.

        63.    In July 2020, Saco used its conversations with Boston East’s real estate agent to

determine when sales activity on the Hotel was increasing and had reached a price level that was

satisfactory to Saco for sale at auction.

        64.    Despite knowledge that the Troca Daniel Trademarks are owned by the Troca

Companies and Troca Holdings, Saco prevented Troca Holdings from protecting its trademarks

and intellectual property by changing the locks at the Property and offering the Property for sale

under trademarks Saco knew it had no right to utilize.

        65.    Despite knowledge that the Property includes assets of the Troca Companies, Saco

has continued to convert those assets illegally to obtain financial advantage.

        66.    In a letter dated August 21, 2020 from Plaintiffs’ counsel, Plaintiffs warned Saco

that certain property in the Hotel belonged to the Troca Companies (“Troca Property”), and that

Saco’s possession of the Troca Property was unlawful. Boston East ordered Saco to cease and

desist its possession of the Troca Properties. Saco disregarded the order and denied Troca

Companies their property.

        67.    The Troca Property, among other things, includes (a) the Troca Daniel Trademarks

owned by Troca Holdings, (b) confidential and proprietary financial, legal and tax documents

spanning from 2013 through present (compromising the Troca Companies ability to file and pay

2019 and 2020 taxes) (c) documents and records governing several relationships between the

parties and other operating companies and vendors, (d) computer systems, office equipment and

peripherals installed by the Troca Companies to connect the Hotel to the outside world, (e) brand




                                                13
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 14 of 26



standard audio-visual equipment specified and installed pursuant to Troca Holdings’ brand

standards, (f) furniture, artwork, and soft goods specified by Troca Holdings for use in the Hotel,

(g) lawn and garden equipment, tools, and supplies used to maintain the Hotel in accordance with

brand standards set by Troca Holdings, (h) furniture, equipment and supplies provided in

accordance with Troca Holdings standards for the completion of the Federal House at the Hotel,

(i) the fire panel and control systems recently installed by the Troca Companies, and (j) food and

beverage and kitchen equipment including wine refrigeration units, preparation stations, and other

equipment owned by the Troca Companies. Saco not only retains full and unlawful control of the

Troca Daniel Trademarks at the Hotel, but also has been knowingly using the Troca Daniel

Trademarks and Troca Holdings’ specified brand standards to market the Hotel to potential

sellers without Troca Holdings’ permission. Any sale without the prior written consent of the

owner of the Troca Daniel Trademarks and the title holder to the assets at the Hotel would create

liability upon the seller and result in damage to the Troca Companies that Defendants would be

responsible for rectifying.

       68.    Saco contracted with Defendant Tranzon to market the Property at an auction

scheduled for September 17, 2020.

       69.    Tranzon is an experienced and seasoned business and real estate auctioneer.

       70.    The Troca Daniel Trademarks are now and were, at the time Tranzon first used

them in an unauthorized manner, clearly delineated as trademarks of the Troca Companies.

       71.    Tranzon’s experience in assets, trademarks, brands, and other matters relevant to

auctions suggest that it was aware that it had no right to use the Troca Daniel Trademarks in the

marketing of the Property at auction.




                                               14
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 15 of 26



       72.    With knowledge that it had no right to market the Property for sale utilizing the

Troca Daniel Trademarks, Defendant Tranzon marketed the Property for sale to a national

audience utilizing the Troca Daniel Trademarks featuring both “The Daniel Hotel” and “Coast

Bar + Bistro” names, likenesses and brand images.

       73.    Tranzon’s unauthorized use of the Troca Daniel Trademarks in marketing its

auction generated significant local and interstate media and news interest.

       74.    Without Troca Holdings’ authorization and beginning after Troca Holdings

acquired protectable exclusive rights in the Troca Daniel Trademarks, Defendants Saco and

Tranzon adopted and began using the Troca Daniel Trademarks, including, without limitation,

marketing the Property using, without authorization, the Troca Daniel Trademarks in interstate

commerce in areas where Troca Holdings owns priority rights in the Troca Daniel Trademarks.

       75.    Upon information and belief, Defendants Saco and Tranzon have marketed,

advertised, promoted, and offered for sale the Property under the Troca Daniel Trademarks

through marketing, advertising, and promotional channels and media that are the same, similar

to, or overlap with channels and media of Troca Holdings’ goods and services and under the

Troca Daniel Trademarks in territories where Troca Holdings owns priority rights.

       76.    Copies of representative promotional materials produced by Tranzon showing the

unauthorized use of certain Troca Daniel Trademarks by Tranzon are attached together hereto as

Exhibit C.

       77.    Defendants Saco and Tranzon’s infringing acts as alleged herein have caused and

are likely to cause confusion, mistake, and deception among the relevant consuming public into

mistakenly believing that Saco and Tranzon’s offerings are associated or affiliated with the Troca

Companies or are otherwise authorized by Troca Holdings.




                                               15
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 16 of 26



       78.    Upon information and belief, Defendants Saco and Tranzon’s illegal use of the

Troca Daniel Trademarks are willful and with the deliberate intent to trade on the goodwill of

Troca Holdings’ Troca Daniel Trademarks, cause confusion and deception in the marketplace,

and divert buyers away from a direct sale involving the licensed and authorized sale of the Hotel

to themselves.

       79.    Defendants Saco and Tranzon’s acts are causing and, unless restrained, will

continue to cause damage and immediate irreparable harm to the Troca Companies and Troca

Holdings for which the Troca Companies have no adequate remedy at law.

       80.    Consequently, Saco has not only unlawfully enriched itself from the on-going and

continuous use of the trademark, but simultaneously has diluted and tarnished the trademark in

the greater travel community and throughout all geographic markets where the Troca Daniel

Trademarks were displayed by continuously associating the mark with a foreclosure proceeding.

       81.    On August 18, 2020, Saco advised Boston East that Saco had hired Cheryl

Palmertree (“Palmertree”), a seven-year team member of the Troca Companies and Boston East.

       82.    Saco abused its authority and tortiously interfered with Plaintiffs’ contractual

relationships with their employees and staff when Saco offered Palmertree a position with Saco.

       83.    Saco used coercion and deception to convince Palmertree to leave her employment

with Boston East and the Troca Companies.

       84.    Saco coveted and unlawfully benefitted from the business and trade elements and

secrets of Troca Holdings and the Troca Companies when Saco induced Palmertree to leave her

position with Boston East to work for Saco.

       85.    Saco has and continues to abuse its authority. Saco has quietly created and reaped

for itself the benefit of a scheme that (a) induced Boston East to repair the Property for Saco’s




                                              16
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 17 of 26



gain; (b) converted Troca Property, including the Troca Daniel Trademarks, for Saco’s own ill-

gotten gain by enhancing the look, feel, value, business opportunity and marketability of the Hotel

for all prospective purchasers; and (c) intentionally and knowingly interfering with Boston East

and Troca Companies’ employer-employee relationship with Palmertree to convert and steal for

its own economic gain a key employee from its own mortgage borrower, with which it had an

agreement to honor.

       86.    Saco is boosting the value of the Hotel for its own benefit by marketing and

showcasing for sale far more than it is legally able to do.

       87.    As a result of Saco’s actions, Plaintiffs have each suffered damages.


                                          COUNT I
                         Violation of Troca Holdings’ Common Law
                     Trademark Rights in the Troca Daniel Trademarks
                   (Boston East and Troca Holdings v. Saco and Tranzon)


       88.    Troca Holdings reincorporates by reference the preceding paragraphs of the

Complaint as though fully set forth herein.

       89.    Troca Holdings has the exclusive right to use the Troca Daniel Trademarks.

       90.    Defendants knowingly and unlawfully have used, and continue to use, the Troca

Daniel trademarks for their benefit without authorization.

       91.    Defendants’ unauthorized use of the Troca Daniel Trademarks in territories in

which Troca Holdings has priority rights as described herein, including use by Tranzon in

conjunction with marketing and offering for sale the Property at auction is likely to cause

confusion, mistake, or deception and constitutes trademark infringement under applicable

common law.




                                                17
           Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 18 of 26



          92.   Upon information and belief, Defendants’ acts are willful with the deliberate intent

to trade on the goodwill of the Troca Daniel Trademarks, cause confusion and deception in the

marketplace, and divert from a likely sale of the Hotel by Boston East to Tranzon’s auction for

the Property.

          93.   Defendants Saco and Tranzon, by the acts complained of herein, are causing, and

unless restrained, will continue to cause damage and irreparable harm to Plaintiffs Boston East

and Troca Holdings and to their valuable reputation and goodwill with the consuming public for

which Plaintiffs have no adequate remedy at law.


                                         COUNT II
        False Designation & Unfair Competition - Violation of §43(a) of the Lanham Act
                            (Troca Holdings v. Saco and Tranzon)


          94.   Troca Holdings reincorporates by reference the preceding paragraphs of the

Complaint as though fully set forth herein.

          95.   This count is for unfair competition and false designation of origin under United

States law, including Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          96.   Defendants unauthorized use of the Troca Daniel Trademarks as alleged herein

constitute use of a false designation of origin and misleading description and representation of

fact.

          97.   Defendants’ conduct as alleged herein is intended to and is likely to cause

confusion, mistake, or deception as to the sponsorship or approval of Defendants’ commercial

activities.

          98.   Defendants, in commercial advertising or promotion, have misrepresented the

nature, characteristics, or qualities of their commercial activities.




                                                 18
          Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 19 of 26



       99.     Defendants’ conduct as alleged herein has caused and is causing injury to Troca

Holdings, the public, and the market for Troca Holdings’ brands in territories in which Troca

Holdings has priority rights.

       100. Defendants conduct as alleged herein constitutes unfair competition and false

designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       101. Defendants’ conduct as alleged herein is causing immediate and irreparable harm

and injury to Troca Holdings, and to its goodwill and reputation, and will continue to both damage

Troca Holdings and confuse the public unless enjoined by the Court. Troca Holdings has no

adequate remedy at law.

       102. Troca Holdings is entitled to, among other relief, injunctive relief and an award of

actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorney fees, and

costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 116 and 117,

together with prejudgment and post-judgment interest.


                                       COUNT III
             Federal Trademark Dilution - Violation of §43(c) of the Lanham Act
                          (Troca Holdings v. Saco and Tranzon)


       103. Troca Holdings reincorporates by reference the preceding paragraphs of the

Complaint as though fully set forth herein.

       104. This count is for trademark dilution under Section 43(c) of the Lanham Act, 15

U.S.C. § 1125(c).

       105. Troca Daniel Trademarks, through long and exclusive use, advertising, and

publicity, have become distinctive of Troca Holdings’ goods and services and have become

famous.




                                               19
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 20 of 26



       106. Defendants’ acts as alleged herein are intentional and willful in violation of Section

43(c)(1) of the Lanham Act, 15 U.S.C. § 1125(c)(1), and have already caused Troca Holdings

irreparable damage and will, unless enjoined, continue to so damage Troca Holdings, which has

no adequate remedy at law.

       107. Troca Holdings is entitled to, among other relief, injunctive relief and an award of

actual damages, Defendants’ profits, enhanced damages and profits, reasonable attorney fees, and

costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 116 and 117,

together with prejudgment and post-judgment interest.


                                       COUNT IV
                       Trademark Dilution under Massachusetts Law
                          (Troca Holdings v. Saco and Tranzon)


       108. Plaintiffs reincorporate by reference the preceding paragraphs of the Complaint as

though fully set forth herein.

       109. This count is for trademark dilution under the laws of the Commonwealth of

Massachusetts, Mass. Gen. Laws Chapter 110H §13.

       110. Troca Daniel Trademarks are famous marks.

       111. Troca Daniel Trademarks are highly distinctive.

       112. The Troca Daniel Trademarks are strong marks and are inherently distinctive or

have acquired secondary meaning and distinctiveness through long and exclusive use, advertising,

and publicity.

       113. Defendants’ acts as alleged herein have caused and are likely to cause: (a) reduction

in the value of the Troca Daniel Trademarks caused by actual or potential confusion; (b) injury

resulting from the illegal use of the Troca Daniel Trademarks that tarnishes the reputation




                                              20
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 21 of 26



associated with the Troca Daniel Trademarks; and (c) diminution in the uniqueness, individuality,

and distinctive quality of the Troca Daniel Trademarks.


                                          COUNT V
                    Violation of Federal Trade Commission Act – 15 U.S.C. §45
                                  “Unfair and Deceptive Practices”
                                   (Plaintiffs v. Saco and Tranzon)

       114. Plaintiffs reincorporate by reference the preceding paragraphs of the Complaint as

though fully set forth herein.

       115. Saco induced Boston East and the Troca Companies to market and sell the Hotel

but thereafter, through deception, obtained and utilized information obtained from Boston East

and the Troca Companies and their advisors to the exclusive benefit of Saco.

       116. Saco induced Boston East and the Troca Companies to insure, improve, repair and

maintain the Hotel despite its intention to deceptively use Boston East and the Troca Companies’

efforts for Saco’s own exclusive benefit.

       117. Saco deprived Boston East and the Troca Companies of the opportunity to market

and sell the Hotel, including the Troca Daniel Trademarks brand affiliation.

       118. Despite the Cease and Desist Letter, Saco knowingly continues to convert the Troca

Property and unlawfully use the Troca Daniel Trademarks and other intellectual property of the

Troca Companies.

       119. As a result, Plaintiffs have suffered damages at the hands of the Defendants.


                                          COUNT VI
                   Violation of Massachusetts General Laws Chapter 93A
                               (Plaintiffs v. Saco and Tranzon)

       120. Plaintiffs reincorporate by reference the preceding paragraphs of the Complaint as

though fully set forth herein.



                                              21
           Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 22 of 26



          121. For the reasons explained above, Saco and Tranzon knowingly and willfully

committed unfair and deceptive acts in trade or commerce to the detriment of the Plaintiffs and

have violated Chapter 93A of the Massachusetts General Laws, Mass. Gen. Law ch. 93A §§ 2

and 11.

          122. As a result, the Plaintiffs have suffered damages.

                                      COUNT VII
                                       Conversion
              (Troca Management, Troca Tyngsboro and Troca Holdings v. Saco)


          123. Troca Companies reincorporate by reference the preceding paragraphs of the

Complaint as though fully set forth herein.

          124. Troca Companies own and have stored and deployed, in connection with license

and management agreements, various assets at the Property.

          125. The Property remains under the exclusive control of Saco.

          126. Despite a demand to do so, Saco has failed to return to Troca Companies the Troca

Property, and further have denied the Troca Companies the opportunity to retrieve the same. The

doors at the Hotel remain locked.

          127. Saco intends to Foreclose the Hotel with the Troca Companies’ assets remaining

therein.

          128. As a result, Troca Companies have suffered damages at the hands of the Defendant

Saco.




                                                22
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 23 of 26



                                        COUNT VIII
                                      Breach of Contract
                                      (Plaintiffs v. Saco)


       129. Plaintiffs reincorporate by reference the preceding paragraphs of the Complaint as

though fully set forth herein.

       130. Saco offered Boston East and the Troca Companies the right to sell the Hotel and

license to a buyer the use of the Troca Daniel Trademarks, in exchange for the commitment to

insure the Hotel and keep it in good repair despite the Hotel being closed during a pandemic.

Boston East and the Troca Companies accepted the offer and invested resources to do so.

       131. Saco was aware of the timeframe necessary to properly market and sell the Hotel,

having itself taken twenty-three months to sell the Hotel under normal market conditions.

       132. Boston East was in the process of marketing and selling the Hotel, during which

effort, Saco arbitrarily and capriciously took full control of the Hotel, illegally converted assets

of the Troca Companies, and now seeks to sell at auction.

       133. Plaintiffs have suffered damages as a result of Saco’s actions.


                                         COUNT IX
                                     Detrimental Reliance
                                      (Plaintiffs v. Saco)


       134. Plaintiffs reincorporate by reference the preceding paragraphs of the Complaint as

though fully set forth herein.

       135. Plaintiffs reasonably relied on the representations of Saco, namely, that Plaintiffs

would have a reasonable opportunity to sell the Hotel and return the assets of the Troca

Companies to their respective owners.




                                                23
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 24 of 26



       136. Saco had itself taken nearly twenty-four months to locate a buyer for the Hotel, and

that during normal market conditions.

       137. Saco expressed a willingness to be patient with the sale process of the Hotel in order

to induce Boston East and the Troca Companies to agree to make investments of money, time and

effort that they would not otherwise make.

       138. Plaintiffs invested resources to update, maintain and repair the Hotel upon reliance

on the commitments made by Saco.

       139. After Plaintiffs honored their commitments, Saco violated its agreement and took

control of the Property in order to proceed to the Foreclosure.

                                          COUNT X
                  Breach of the Covenant of Good Faith and Fair Dealings
                                    (Plaintiffs v. Saco)

       140. Plaintiffs reincorporates by reference the preceding paragraphs of the Complaint as

though fully set forth herein.

       141. Saco has, throughout its dealings with Boston East, continuously violated its

implied covenant of good faith and fair dealings.

       142. Much like it had done when it concealed the true condition of the Property’s HVAC

and sprinkler systems, Saco enticed Boston East and the Troca Companies to act in ways based

on promises that were false.

       143. Saco sought to communicate directly with Boston East’s broker, not to ensure that

the property was being marketed as agreed, but rather to determine when it would itself

commandeer the Property and its disposition.

       144. Saco sought to communicate directly with Boston East’s employees, not to ensure

that its collateral was secure, but rather to be able to hire said employees improperly in the future.




                                                 24
        Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 25 of 26



        145. Saco’s breach of the covenants of good faith and fair dealings have caused Plaintiffs

significant losses.



                                       RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully requests judgment against Defendants as follows:


       1. Enter judgment in favor of Boston East and Troca Holdings on Count I;

       2. Enter judgment in favor of Troca Holdings on Count II, III and IV;

       3. Enter judgment in favor of Plaintiffs on Counts V, VI, VIII, IX, and X and double or

           treble those damages, where applicable, as the Court deems proper, and award

           reasonable attorney fees and costs.

       4. Enter judgment in favor of Troca Management, Troca Tyngsboro and Troca Holdings

           on Count VII;

       5. Award reasonable attorney fees and costs to each plaintiff and grant such other and

           further relief this Honorable Court deems just and proper.




                                                 25
         Case 1:20-cv-11696-LTS Document 1 Filed 09/15/20 Page 26 of 26



                              DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff respectfully demands a trial by
jury on all claims so triable.

                                                     Respectfully submitted,




                                                     /s/ Anthony Bistany_____________
Date: September 15, 2020                             Anthony Bistany, Esq. BBO # 691850
                                                     18 Morgan Drive
                                                     Methuen, MA 01844
                                                     978-902-0661
                                                     tonybistany@gmail.com

                                                     Counsel for Plaintiffs
                                                     Boston East Brunswick Holdings LLC,,
                                                     Troca Tyngsboro Hotel LLC,
                                                     Troca Hotels Management LLC, and
                                                     Troca Holdings LLC




                                                26
